DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on July 11, 2022.
	Claims 1-3, and 7-21 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

Election/Restrictions
	This application was examined based on applicant’s election without traverse of the invention of Group III, claims 1-3, 7-15 and newly added claim 21. Further, the search and examination was based on the elected species of the compound A-2.  Applicant’s amendment overcomes the prior art rejections of previous office action.  Accordingly, the election of species requirement of the previous office action is hereby withdrawn and claims 1-3, 7-15, and 21 are examined together.
	Upon reconsideration, the restriction requirement between the inventions of Groups II and III is hereby withdrawn, as General Formula (I) of Group III and General Formula (V) of Group II contain triazine as the central ring, and claims 1-3, 7-15, and 20-21 are examined together.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2022.

The following rejections are under new grounds:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
The structural formulas (11) to (14) in claims 1 and 21 are not fully legible.  Particularly, the subscripts in formula (11) and formula (12) are not clear.  These formulas are present in the specification at page 30, lines 1-2, which are more legible, however, in formula (11), the subscript “2j” is not very clear.  Appropriate correction of these formulas in both claims 1 and 21 is required and such correction would overcome this rejection.
Claim 12 recites the limitation "The composition according to claim 1, wherein the resin has a carbon-carbon double bond group in a molecule" in lines 1-2.  There is insufficient antecedent basis for this limitation in claim 1 on which claim 12 is dependent.  The base claim 1 does not provide reference to a ‘carbon-carbon double bond’ (i.e., C=C) as part of the ‘resin’.  Claim 1 recites that ‘resin is selected from the group consisting of a graft copolymer containing a repeating group represented by any of General Formula (11) to General Formula (14), and a resin having phosphorous atom-containing group’ and the above definition of the ‘resin’ does not provide reference to a ‘carbon-carbon double bond group in a molecule’.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAPLUS Abstract 43:3748 (1949).  The instant claim reads on the reference disclosed compound, see compound RN 854244-25-0 in enclosed copy of CAPLUS Abstract.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda, CAPLUS Abstract 58:27332 (1963).  The instant claim reads on the reference disclosed compound, see compound RN 98129-72-7 in enclosed copy of CAPLUS Abstract.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciba Ltd., CAPLUS Abstract 66:7111 (1967).  The instant claim reads on the reference disclosed compound, see compound RN 16104-75-9 in enclosed copy of CAPLUS Abstract.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura et al., CAPLUS Abstract 123:259916 (1995).  The instant claim reads on the reference disclosed compounds, see compounds RN 169379-44-6; RN 169379-46-8; and RN 169379-68-4 in enclosed copy of CAPLUS Abstract.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonaventure et al., WO 01/49686.  The instant claim reads on reference disclosed compounds, see the structural formula (I) at page 3 and the corresponding species of the examples.  Particularly, see the compound of Example 1 (structure depicted below for convenience):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al., U.S. Patent No. 7,375,222.  The instant claim reads on reference disclosed compounds, see the structural formula (I) at col. 3 and the corresponding species of the examples.  Particularly, see the compound of Example 436 at Table 19, col. 67 (structure depicted below for convenience):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 wherein R1 is 2-PhPh, i.e., 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukagawa et al., U.S. Patent No. 8,017,199.  The instant claim reads on reference disclosed compounds, see the structural formula (6) at col. 5 and the corresponding species.  Particularly, at col. 48, see the compounds in (B-1), (B-2), etc. (structures depicted below for convenience):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
		
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaneko et al., WO 2018/235549 (published: December 27, 2018; International filing date: May 30, 2018).  The instant claim reads on reference disclosed compounds.  The reference teaches specific compounds represented by general formula (I), i.e., (A)m-X-(B)n; and provides that A is a group represented by general formula (II).  Further, the reference provides general formula (III) (see page 20) and general formula (IV) (see page 26) as the preferred embodiments.  Next, the reference provides synthesis of reference compounds (A-1) to (A-28) wherein A-H is used as an intermediate compound to arrive at the compound represented by general formula (IV).  See the synthetic reaction scheme at page 60 wherein r-1 is the intermediate compound, which represents R1-H.  The reference provides other examples of compounds having hydrogen atom bonded to the bonding position of refractive index functional groups R1 to R9 and R11 to R15 represented by (r-1) to (r-9) and (r-11) to (r-15), see paragraph [0179] at page 63.  The reference discloses compounds having at least one 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 group attached to the triazine ring via -NH-, see for example, compounds (r-11), (r-12), (r-17), (r-18), and (r-19) based on the corresponding R11, R12, R17, R18, and R19 groups as provided at page 65 (representative structure for (r-11) provided below for convenience):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Note:	It is acknowledged that instant application claims priority based on foreign application Japan 2017-117168 filed on June 14, 2017.  Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry RN 1027564-68-6 (2008).  The instant claim reads on the reference disclosed compound, see compound RN 1027564-68-6 in enclosed copy of Registry file.
	
Note:	A complete search of Claim 20 could not be performed due to the presence of broad definitions of Ar1 to Ar3 which are defined as “aryl group” and “heterocyclic group”; Rg and Rh which represent a “substituent” without any specific groups; etc.  The search was based on the species disclosed in the reference wherein at least one of Ar1 to Ar3 is 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 and the remaining are phenyl optionally substituted and representative references are applied in the rejections above.

Allowable Subject Matter
Claims 1-3, 7-15, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The references of record do not teach or fairly suggest the composition of instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

October 19, 2022